DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 5-6, 12-15, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil, US 2018/0156100.

Regarding Claim 1
Klingbeil discloses an exhaust gas aftertreatment system (30) comprising at least a first route (32) and a second route (34) arranged in parallel in an exhaust gas stream (Klingbeil, [0006]), wherein the first route (32) and the second route (34) are provided with exhaust gas aftertreament subsystems (20, 20B), wherein a piping of the first route (32) has a larger sectional area than a piping of the second route (34) (Klingbeil, [0023] and [0026]), the exhaust gas aftertreatment subsystems of the first route (32) and the second route (34) use different exhaust gas aftertreament technologies (Klingbeil, [0026]), and the first route (32) is provided with a SCR catalyst (22) and the second route (34) is provided with a diesel oxidation catalyst (DOC) (not shown) (Klingbeil, [0022]-[0023], Figure 2).
While Klingbeil does not explicitly disclose that the and the first route is not provided with a diesel oxidation catalyst and the second route is not provided with a SCR catalyst, Klingbeil states that the first and second routes comprise of at least one of a SCR, a DOC, and a DPF (Klingbeil, [0022]-[0023], Figure 2). Therefore, Klingbeil teaches a configuration in which the first route comprises a SCR catalyst and is not provided with a DOC, and the second route comprises a DOC and is not provided with a SCR catalyst, and it would thereby be obvious to one of ordinary skill in the art for the first route to not be provided with a diesel oxidation catalyst and the second route to not be provided with a SCR catalyst.

Regarding Claim 5
Klingbeil discloses the system as rejected in Claim 1 above. Klingbeil further discloses that a volume of the exhaust gas aftertreatment subsystem of the first route (32) is bigger than a volume of the exhaust gas aftertreatment subsystem of the second route (34) (Klingbeil, [0023] and [0026]). 

Regarding Claim 6
Klingbeil discloses the system as rejected in Claim 1 above. Klingbeil further discloses that at least one out of a valve and a flap (57) for controlling the exhaust gas stream through the first route (32) or the second route (34) (Klingbeil, Figure 2). 

Regarding Claim 12
Klingbeil discloses the system as rejected in Claim 1 above. Klingbeil further discloses a controller (40) to selectively control exhaust gas flow through the first and/or second route (32, 34), wherein the controller (40) is configured to direct the exhaust gas flow through the first route (32) during a first engine operation condition and to direct the exhaust gas flow through the second route (34) during a second engine operation condition (Klingbeil, [0005]-[0006]). 

Regarding Claim 13
Klingbeil discloses the system as rejected in Claims 1 and 12 above. Klingbeil further discloses that in the first engine operation condition, at least one out of a load and an exhaust gas temperature of the engine is higher than in the second engine operation condition (Klingbeil, [0024]-[0025]). 

Regarding Claim 14
Klingbeil discloses an engine (10) comprising the exhaust gas aftertreatment system (30) according to claim 1 (Klingbeil, [0033]). 

Regarding Claim 15
Klingbeil discloses a machine comprising the engine (10) according to claim 14 (Klingbeil, [0033]). 

Regarding Claim 21
Klingbeil discloses the system as rejected in Claim 1 above. Klingbeil further discloses that the volume of the SCR catalyst (22) is bigger than a volume of the DOC (Klingbeil, [0023] and [0026]). 

Regarding Claim 24
Klingbeil discloses the system as rejected in Claims 1 and 12 above. Klingbeil further discloses that the second route (34) is configured to bypass the first route (34) when the controller (40) is configured to direct the exhaust gas flow through the second route (34) during the second engine operating condition (idle) (Klingbeil, [0029]-[0031]). 

Regarding Claim 25
Klingbeil discloses the system as rejected in Claims 1, 12, and 24 above. Klingbeil further discloses that the second engine operation condition includes the engine running at idle (Klingbeil, [0029]-[0031]). 

5.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil, US 2018/0156100, in view of Schimik et al., US 2017/0218818.

Regarding Claim 7
Klingbeil discloses the system as rejected in claim 1 above. Klingbeil further discloses that the first route (32) is provided with at least one out of a first valve and a first flap (57) (Klingbeil, Figure 2). However, Klingbeil does not disclose that the second route is provided with at least one out of a second valve and a second flap, wherein at least one out of the first valve and the first flap and the at least one out of the second valve and the second flap are each operable to selectively open and close a respective route. 
Schimik teaches a first route (12b) provided with a first valve/flap (14) and a second route (12c) provided with a second valve/flap (16), wherein the first and second valve/flaps (14, 16) are reach operable to selectively open and close a respective route (Schimik, [0032], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klingbeil such that each route includes a valve as opposed to a single valve (Klingbeil) as Schimik teaches that it is well known in the art for exhaust systems to include valves within each passage to selectively open and close a respective route as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 8
Klingbeil and Schimik teach the system as rejected in Claims 1 and 7 above. Schimik further teaches that the at least one out of the first valve/flap (14) is naturally open and wherein the at least one out of the second valve/flap (16) is naturally closed (Schimik, [0019] [0032] and [0034]). 
[When the temperature of the exhaust does not exceed a limit value such as at a low temperature mode (as during a start of the internal combustion engine), the first valve and/or flap (14) is open and the second valve and/or flap (16) is closed, therefore the first valve and/or flap (14) is naturally open and the second valve and/or flap (16) is naturally closed.]

6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil, US 2018/0156100, in view of Hara, US 2004/0144084.

Regarding Claim 9
Klingbeil discloses the system as rejected in Claims 1 and 6 above. However, Klingbeil does not disclose the at least one valve/flap is arranged downstream of the exhaust gas aftertreatment subsystem of at least one of the first route and the second route. 
Hara teaches an exhaust gas aftertreatment system which comprises a first route (5) and a second route (5a) parallel to each other, wherein the exhaust gas aftertreatment system comprises at least one valve and/or flap (6, 7, 8) for controlling the exhaust gas stream through the first or the second route (5, 5a) (Hara, Figure 1). Hara further teaches that the at least one valve and/or flap (8) is arranged downstream of an exhaust gas aftertreatment subsystem (40) of the first route (5) (Hara, [0020]-[0022], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klingbeil to include a valve and/or flap downstream of the exhaust gas aftertreatment subsystem of the first or second route in addition to the valve and/or flap upstream of the exhaust gas aftertreament subsystem of the first or second route as is taught as being well known in the art by Hara, in order to completely close the first or second route to prevent any exhaust gas flow to the exhaust gas aftertreatment subsystem in the first or second route that could cause damage to the exhaust gas aftertreament subsystem and thereby affect exhaust gas purification performance. 

7.	Claims 10, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil, US 2018/0156100, in view of Koch, DE 102015013864 A1. 

Regarding Claim 10
Klingbeil discloses the system as rejected in Claim 1 above. However, Klingbeil does not disclose that the second route bypasses a turbocharger arranged in the exhaust gas stream. 
Koch discloses an exhaust gas aftertreatment system (1) comprising at least a first route and a second route (2, 12) arranged in parallel in an exhaust gas stream, wherein the first route and the second route (2, 12) are provided with exhaust gas aftertreatment subsystems (18, 26, 28), wherein the exhaust gas aftertreatment subsystems (18, 26, 28) of the first route and the second route (2, 12) use different exhaust gas aftertreatment technologies (one route utilizes a DOC (18) while the other route utilizes a SCR (26)) (Koch, [0043]-[0045], Figures 1 and 2), wherein the second route (12) bypasses a turbocharger (16) arranged in the exhaust gas stream (Koch, Figure 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klingbeil such that the second route bypasses a turbocharger arranged in the exhaust gas stream as is taught by Koch in order to provide high temperature exhaust gas to the exhaust gas subsystems within the second route to achieve optimal heating of the DOC (Koch, [0048], Figure 2). 

Regarding Claim 17
Klingbeil discloses the system as rejected in Claim 1 above. Klingbeil further discloses that the DOC is electrically heated (via heater (26)) (Klingbeil, [0023]). However, Klingbeil does not explicitly disclose that the SCR catalyst uses urea injection. 
Koch discloses an exhaust gas aftertreatment system (1) comprising at least a first route and a second route (2, 12) arranged in parallel in an exhaust gas stream, wherein the first route and the second route (2, 12) are provided with exhaust gas aftertreatment subsystems (18, 26, 28), wherein the exhaust gas aftertreatment subsystems (18, 26, 28) of the first route and the second route (2, 12) use different exhaust gas aftertreatment technologies (one route utilizes a DOC (18) while the other route utilizes a SCR (26)) (Koch, [0043]-[0045], Figures 1 and 2). Koch further discloses that the SCR catalyst (26) uses urea injection (via injection unit (24)) (Koch, [0019]-[0020] and [0045], Figures 1-2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klingbeil such that the SCR catalyst uses urea injection as it is well known in the art for urea injection to be paired with SCR catalysts (as is demonstrated by Koch) in order to provide efficient operation of the SCR catalyst. 

Regarding Claim 23
Klingbeil discloses the system as rejected in Claims 1 and 10 above. Koch further discloses that the second route (2, 12) is mounted upstream of the turbocharger (16) (Koch, [0043]-[0045], Figures 1 and 2).

8.	Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil, US 2018/0156100, in view of May et al., US 6,820,417.

Regarding Claim 11
Klingbeil discloses the system as rejected in Claim 1 above. However, Klingbeil does not disclose a plurality of first routes, each provided with an exhaust gas aftertreatment subsystem and arranged in parallel in the exhaust gas stream. 
May teaches an exhaust aftertreatment system (10) with multiple routes (52, 54, 56, 58) arranged in parallel in an exhaust gas stream, wherein the routes (52, 54, 56, 58) are provided with the same exhaust gas aftertreatment subsystems (16, 18) (May, Column 4, Lines 20-26 and Column 7, Lines 38-52, Figure 8).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klingbeil such that there are a plurality of first routes, each provided with an exhaust gas aftertreatment subsystem and arranged in parallel as is taught as being well known in the art by May, in order maintain operation of the exhaust system by providing a route for exhaust purification while at the same regenerating the exhaust gas aftertreatment subsystem (May, Column 2, Lines 45-65). 

Regarding Claim 20
Klingbeil and May teach the system as rejected in Claims 1 and 11 above. The combination of Klingbeil and May teach that the plurality of first routes are combined with a single second route (Klingbeil, Figure 2). 

9.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil, US 2018/0156100, in view of Huq, US 2020/0369259.

Regarding Claim 16
Klingbeil discloses the system as rejected in Claims 1, 14, and 15 above. However, Klingbeil does not disclose that the machine is a mobile working machine configured to be operated electrically during at least one operation phase, wherein the engine is running in idle mode during the at least one operation phase. 
Huq teaches a mobile working machine (vehicle) configured to be operated electrically during at least one operation phase (idle mode), wherein the engine (internal combustion engine) is running in idle mode during this operation phaser (Huq, [0086]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klingbeil to be operated electrically during at least one operation phase, wherein the engine is running in an idle mode as is taught by Huq as being well known in the art to electrify vehicles as a solution to reducing emissions and fuel consumption (Huq, [0009]). 

10.	Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil, US 2018/0156100, in view of Ruona et al., US 2014/0010744.

Regarding Claim 26
Klingbeil discloses the system as rejected in Claims 1, 12, and 24 above. However, Klingbeil does not disclose that HC emission are reduced as a result of the bypass. 
Ruona teaches that it is well known in the art that bypassing a SCR results in a reduction of hydrocarbon emissions (Ruona, Abstract). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have known it to be obvious that HC emissions are reduced as a result of a bypass of a SCR as taught by Ruona in order to improve the operation and efficiency of a SCR and the vehicle as a whole (Ruona, Abstract). 

Regarding Claim 27
Klingbeil discloses the system as rejected in Claims 1, 12, and 24 above. However, Klingbeil does not disclose that the bypass is used during motoring time to avoid the SCR catalyst cooling. 
Ruona teaches that it is well known in the art that bypassing a SCR results in a reduction of hydrocarbon emissions and an increase in SCR efficiency (Ruona, Abstract). [It would be obvious to one of ordinary skill in the art that an action that increases SCR efficiency would inherently avoid cooling of the SCR which would decrease efficiency.]
One having ordinary skill in the art before the effective filing date of the claimed invention would have known it to be obvious that the bypass is used to avoid the SCR catalyst cooling as taught by Ruona in order to improve the operation and efficiency of a SCR and the vehicle as a whole (Ruona, Abstract). 

11.	Claims 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil, US 2018/0156100.

Regarding Claim 18
Klingbeil discloses the system as rejected in Claim 1 above. While Klingbeil does not explicitly disclose that a sectional area of the piping of the second route is between 10% to 30% of a sectional area of the piping of the first route, Klingbeil does teach that the sectional area of the piping of the second route is less than the piping of the first route (Klingbeil, [0023] and [0026], Figure 2). Modifying the dimensions of the sectional area of the piping achieves the recognized result of a change in heat transfer and heating time, and therefore modifying the dimensions of the sectional area of the piping is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the Sakurai to include a sectional area of the piping of the second route being between 10% to 30% of a sectional area of the piping of the first route, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05. 

Regarding Claim 19
Klingbeil discloses the system as rejected in Claims 1 and 5 above. While, Klingbeil does not explicitly disclose that the volume of the exhaust gas aftertreatment subsystem of the second route is between 5% to 15% of the volume of the exhaust gas aftertreatment subsystem of the first route, Klingbeil does teach that the volume of the exhaust gas aftertreatment subsystem of the second route is less than the volume of the exhaust gas aftertreatment subsystem of the first route (Klingbeil, [0023] and [0026], Figure 2). Modifying the volume of the exhaust gas aftertreatment subsystems achieves the recognized result of a change in heat transfer and heating time, and therefore modifying the volumes of the exhaust gas aftertreatment subsystems is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Sakurai such that the volume of the exhaust gas aftertreatment subsystem of the second route is between 5% to 15% of the volume of the exhaust gas aftertreatment subsystem of the first route, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 22
Klingbeil discloses the system as rejected in Claim 1 above. While, Klingbeil does not explicitly disclose that a volume of the diesel oxidation catalyst is between 5% to 15% of a volume of the SCR catalyst, Klingbeil does teach that the volume of the exhaust gas aftertreatment subsystem of the second route is less than the volume of the exhaust gas aftertreatment subsystem of the first route (Klingbeil, [0023] and [0026], Figure 2). Modifying the volume of the DOC and SCR catalyst achieves the recognized result of a change in heat transfer and heating time, and therefore modifying the volumes of the DOC and SCR catalyst is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Sakurai such that a volume of the diesel oxidation catalyst is between 5% to 15% of a volume of the SCR catalyst, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.

Response to Arguments
12.	Applicant’s arguments, see page 8, with respect to objection of claim 17 have been fully considered and are persuasive.  The objection to claim 17 has been withdrawn. 
Applicant's arguments, see pages 8-10, with respect to the rejection of claims 1, 3, 5-6, 12-15, and 21 under 35 U.S.C. 102(a)(1) have been fully considered. With regards to the Applicant’s argument that Klingbeil does not teach each and every element of any of the rejected claims, the Examiner is unconvinced. The Applicant argues that Klingbeil does not each an exhaust gas aftertreatment system having first and second routes where the first route is not provided with a diesel oxidation catalyst and the second route is not provided with a SCR catalyst as rejected in claim 1. The Examiner argues that Klingbeil does teach this limitation, as paragraphs [0022]-[0023] of Klingbeil state that the first and second routes comprise of at least one of a SCR, a DOC, and a DPF. Therefore, Klingbeil teaches a configuration in which the first route comprises a SCR catalyst and is not provided with a DOC, and the second route comprises a DOC and is not provided with a SCR catalyst. The Applicant acknowledges paragraphs [0022]-[0023] of Klingbeil, but states that Klingbeil fails to teach or suggest that different operation phases of an engine do not only require catalysts of different size that that different operation phases have requirements that can be better be met using different exhaust gas after-treatment technologies. The Examiner argues that Claim 1 simply requires two routes that contain different aftertreatment technologies, which is taught by Klingbeil as supported in paragraphs [0022]-[0023]. Therefore, the Examiner is unconvinced, and claims 1, 3, 5-6, 12-15, and 21 under 35 U.S.C. 103.
Applicant’s arguments, see pages 10-13, with respect to the rejection of claims 7-11 and 17-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The Applicant argues that Claims 7-11 and 17-20 are allowable insofar as the prior art fails to teach the limitations as recited in independent claim 1 from which claims 7-11 and 17-20 depend. The Examiner is unconvinced as Claim 1 is rejected under 35 U.S.C. 103 (see above). 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Doring (US 2010/0037607) – exhaust system with a first route and a second route
 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746